Citation Nr: 1215319	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and ankle disabilities.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left knee and ankle disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1960 to March 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In his November 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  In an April 2010 statement, the Veteran withdrew his request for a hearing before the Board.  The Board finds that the hearing request was properly withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in March 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for right knee and ankle disabilities are addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  For the period prior to November 28, 2008, the Veteran's left knee disability was manifested by pain and limitation of flexion to, at most, 45 degrees.  

2.  For the period beginning November 28, 2008, the Veteran's left knee disability is manifested by pain on motion and painful flare-ups causing flexion to be limited to, at worst, 35 degrees.  


CONCLUSION OF LAW

The criteria for disability rating of 20 percent, but not higher, for a left knee disability have been met or approximated for the period beginning November 28, 2008, but not before.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. S light recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In May 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his left knee had worsened since his last VA examination.  The Veteran reported that his left knee was always painful and that he was unable to squat or kneel.  He reported that he was only able to walk a block or so at a time without pain and that he was retired from the business of owning and running a Laundromat because it had caused him to be up and around on his leg too often.  He reported that he took Motrin for pain, but that his knee pain interfered with his sleep.  He denied experiencing any spontaneous flare-ups and that his knee pain only worsened on provocation, such as too much weight bearing.  

Upon physical examination, the Veteran was found to have a slow gait and walked with a slight limp.  The Veteran did not use any assistive devices.  There was no laxity or buckling.  Left knee flexion was limited to 45 degrees without pain.  There was no additional limitation of motion after three repetitions and no additional limitation of function due to pain, fatigue, weakness, or lack of endurance after repetition.  X-rays taken of the left knee revealed osteoarthritis.  The examiner diagnosed posttraumatic osteoarthritis in the left knee.  

In August 2007, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced moderate to severe pain in his left knee.  The Veteran reported that he had retired from running a Laundromat in 2005 because he had difficulty with prolonged standing, walking for more than 10 minutes at a time, walking up and down steps, climbing, and squatting as a result of his knee pain.  The Veteran denied experiencing any painful flare-ups.  

Upon physical examination, the Veteran presented with a mildly antalgic gait.  The Veteran did not use any assistive devices.  Range of motion measurements for the left knee were as follows: flexion to 130 degrees, with pain at 120 degrees, and extension to 0 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance after three repetitions.  There were no clinical signs of left knee instability.  There was mild tenderness along the medial aspect of the left knee with crepitus noted on palpation.  There was no swelling.  Drawer sign was negative and McMurray's sign was negative.  The examiner confirmed the Veteran's diagnosis of a left knee disability.             

The Veteran receives regular treatment for his left knee disability from various private providers.  In a July 2008 letter, Dr. P.L. reported that recent X-rays revealed severe osteoarthritis with obliteration of the medial joint space.  Dr. P.L. reported that the Veteran was receiving regular cortisone injections in his knees to help with his pain and that as a result of walking with an altered gait, he had marked varus deformities in both knees that further affected his gait.  Dr. P.L. further stated that the Veteran had significant discomfort and marked limitations in his ability to walk or perform daily activities such as bending, kneeling, and climbing stairs.  Dr. P.L. reported that the Veteran was likely going to need a left knee replacement.

In an October 2009 letter from Dr. A.S., the Veteran's orthopedist, it was reported that the Veteran had been receiving steroid injections in his knees for years and that his condition had deteriorated to the point where he had end-stage arthritis with virtually complete loss of the joint space in the left knee.  Dr. A.S. reported that the Veteran was going to require knee replacement for this disability and that he would be a candidate immediately if the Veteran elected to undergo surgery.  Finally, Dr. A.S. reported that this was a significant disability.  

Also of record are private treatment notes documenting that the Veteran has continued to receive steroid injections in his left knee in an effort to manage his pain.     

In August 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced constant left knee pain, even when his left knee was at rest.  He described his left knee pain as dull in nature.  He reported that his left knee pain was a 6 out of 10 in intensity.  The Veteran denied any weakness, stiffness, or fatigability.  The Veteran reported that his left knee gave out on him daily, but that his left knee did not lock with ambulation.  The Veteran reported that he received injections in his left knee every three months and that they helped his left knee disability to some degree.  He reported that he also took extra-strength Tylenol two times per week for pain.  The Veteran denied using any assistive devices as a result of his left knee disability.  The Veteran reported that he had been able to perform his former occupation of hair stylist with some limitations, such as avoiding standing for more than two hours at a time to prevent flare-ups.  The Veteran reported that he experienced near daily painful flare-ups that lasted approximately two hours.  He reported that during a flare-up, the pain would be a 9 out of 10 in intensity.  He reported that during a flare-up he rested and elevated his knee for one hour, applied ice to the knee for 20-30 minutes, and took extra-strength Tylenol for the pain.      

Upon physical examination, the left knee range of motion measurements were as follows: flexion to 50 degrees with pain and extension to 0 degrees without pain.  There was no additional loss due to pain, fatigue, weakness, or lack of endurance after repetitive use.  The examiner reported that the Veteran would experience an additional 30 percent of limitation of function in his daily activities during a flare-up of his left knee disability.  Examination of the left knee joint was clinically normal.  The drawer sign and McMurray sign were both negative.  There was no swelling or tenderness in the left knee joint.  There was minimal crepitation in the left knee joint on active and passive range of motion.  The Veteran was also noted to have a mild antalgic gait.  X-rays taken at the time of examination showed left knee arthritis.

The Board finds that the Veteran is entitled to a 20 percent disability rating for his left knee disability from November 28, 2008.  In this regard, this is the date of the Veteran's substantive appeal in which he first alleged that his left knee disability had increased in severity since his last VA examination.  The fact that the Veteran was not afforded another VA examination to accurately determine the current level of severity of all impairment resulting from his left knee disability until August 2011, cannot be held against the Veteran.  At his August 2011 VA examination, the Veteran reported that he experienced painful flare-ups everyday and the VA examiner noted that the Veteran had an additional 30 percent of limitation during a flare-up.  Further, at the time of his VA examination, the VA examiner reported that the Veteran's forward flexion was to 50 degrees with pain so, the Veteran's flexion during a flare-up would be limited to 35 degrees.  This more nearly approximates the criteria required for a 20 percent disability rating for left knee limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.

Consideration has been given to assigning a higher disability rating for the period prior to November 28, 2008.  However, there is no evidence indicating that the Veteran's left knee flexion was limited to at least 30 degrees or that his left knee extension was limited to at least 15 degrees.  In fact, while the Veteran was experiencing pain and receiving steroid injections for such, his left knee range of motion was limited to, at worst, 45 degrees.  Additionally, the Veteran did not report experiencing any painful flare-ups prior to his August 2011 VA examination.  Therefore, a disability rating in excess of 10 percent for the period prior to November 28, 2008, for his left knee disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.

Consideration has been given to assigning a higher disability rating for the period beginning November 28, 2008.  However, there is no evidence indicating that the Veteran's left knee flexion is limited to at least 15 degrees or that his left knee extension is limited to at least 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  

Consideration has also been given to assigning a disability rating under another diagnostic code.  However, there is no evidence that the Veteran has ankylosis in his left knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in his left knee, that he has any impairment of the tibia or fibula in his left leg, or that there is genu recurvatum in his left knee.  Therefore, a disability rating under a separate diagnostic code is not warranted for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Additionally, the Board notes that the Veteran's major functional impairment is pain.  A disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14.

Consideration has also been given to assigning a separate disability rating for instability or locking.  However, while the Veteran has reported that his left knee gives out on him, upon physical examination, there is no evidence that the Veteran's left knee is instable in any way.  Therefore, a separate rating for instability or locking cannot be assigned at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are contemplated by the schedular criteria.  There is no evidence that the Veteran is unable to obtain or maintain gainful employment solely as a result of his left knee disability.  While the Veteran has reported that he had to retire from running a Laundromat as a result of his disabilities, his statements tend to indicate that the difficulties he experienced were not solely the result of his service-connected left knee disability, or even of his service-connected disabilities.  Additionally, the Board has increased the disability evaluation as warranted by the evidence.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, to include the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's left knee disability warrants a 20 percent rating, but not higher, for the period beginning November 28, 2008, the benefits sought on appeal are granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Veteran has asserted that he has right knee and ankle disabilities as a result of imbalance and altered gait resulting from his service-connected left knee and ankle disabilities.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's numerous private treatment providers have indicated that there might be a relationship between the disabilities in the Veteran's left leg and the resultant imbalance and altered gait and his right leg disabilities.  However, they have not provided a definitive statement that is sufficient upon which to base a grant of entitlement to service connection.    

However, there are negative VA opinions of record.  In this regard, the May 2007 VA examiner reported that he knew of no medical evidence to support the conclusion that the Veteran's right knee and ankle disabilities were consequences of his left knee disability and that it seemed more likely that the Veteran was just constitutionally prone to osteoarthritis.  However, the VA examiner did not specifically opine as to whether the Veteran's right knee and ankle disabilities were chronically worsened by the altered body mechanics resulting from his service-connected left knee and ankle disabilities.  Therefore, the Board finds that this opinion is inadequate upon which to base a denial of entitlement to service connection.  

The August 2007 VA examiner opined that the Veteran's right knee and ankle disabilities were not related to the Veteran's service-connected left knee disability because the Veteran had been able to work for 25 years without restriction as a hair dresser and another 30 years without restriction in a Laundromat.  However, this does not take into account the Veteran's lay statements indicating that he was unable to stand for more than two hours at a time because of knee pain while working as a hair dresser and that he was unable to complete all his job duties in the Laundromat because of knee pain.  Additionally, the VA examiner failed to comment as to whether the Veteran's right knee and ankle disabilities could have been chronically worsened by his service-connected left leg disabilities.  For these reasons, the Board finds that this opinion is inadequate upon which to base a denial of entitlement to service connection.

In a November 2011 addendum opinion, the August 2011 VA examiner recommended that the Veteran be afforded a VA examination to determine whether his right knee and ankle disabilities were caused or chronically worsened by his service-connected left leg disabilities.  A review of the record shows that the Veteran was not provided such an examination.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right knee and ankle disabilities, to include whether they were caused or chronically worsened by either of the Veteran's service-connected left leg disabilities.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently right knee and ankle disabilities.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right knee and ankle disability as to whether it is at least as likely as not (a 50 percent or greater probability) that it was caused or aggravated (chronically worsened) by the Veteran's service-connected left knee and/or left ankle disability.  If it is found that the right knee and/or right ankle disability have been so aggravated, to the extent possible and only to the extent possible, the examiner is asked to provide a baseline for the disability so aggravated - that is, the extent of disability that would exist but for the aggravation.  

The complete rationale for all opinions expressed must be provided.

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


